internal_revenue_service number release date index numbers -------------------------- ------------------------------------ --------------------- ---------------------------------------- -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b02 plr-125807-08 date october legend company ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------- entity a entity a1 entity a2 entity b entity b1 entity c entity c1 entity d entity d1 entity d2 entity e entity e1 ------------------------------ ------------------------------------------------- ----------------------------------------------- --------------------------------------------- --------------------------------------------------------------- ----------------------------------------------- --------------------------------------------------------- ---------------------------------------------------------- ------------------------- --------------------------------------------------------------- ------------------------------------------------- --------------------------------------------------------------- -------- plr-125807-08 entity e2 entity f entity f1 entity f2 entity g entity g1 entity h securities firm a b c d e f g h i j k l m n --------------------------------------------------------------- ---------------------- ----------------------------------------------------- -------------------------------- --------------------------------- ------------- ----------------------------------------------------------- ---------------------------------------- -------------------------------------- ---- ----- --------------- --------------- --------------- -------- ----------------- --------------- --------------- -------------- ---- --------------- --------------- -------------- plr-125807-08 o p q r s t u v w x y z aa bb cc dd ee ff gg petition date effective date type -------------- -------------- -------------- -------------- -------------- ----------- -------------- -------------- -------------- -------------- -------------- -------------- ----------- -------------- -------------- ----------------- -------------- -------------- ---- ---------------------- ------------------------- ------------- plr-125807-08 date date date date dear ------------------ ---------------------- ------------------ ----------------------- -------------------------- this letter responds to your date letter requesting rulings as to company's ability to rely on information contained in a series of securities_and_exchange_commission sec filings for purposes of determining shifts in ownership under sec_382 of the internal_revenue_code the information submitted in that request and in subsequent correspondence is summarized below summary of facts company a publicly traded corporation is the common parent of an affiliated_group_of_corporations which files a consolidated federal_income_tax return company is also a loss_corporation within the meaning of sec_382 of the code and sec_1 a of the income_tax regulations on the petition date the former parent of company and a of its domestic subsidiaries collectively the debtors filed voluntary petitions for relief under chapter of the u s bankruptcy code from the petition date until the debtors emerged from bankruptcy on the effective date the debtors operated their businesses as debtors-in- possession in accordance with the bankruptcy code as of the effective date and pursuant to the debtors’ plan_of_reorganization the plan company’s former parent issued b shares of common equity to company which was a wholly-owned subsidiary at the time all other equity interests in the former parent of company were cancelled as of the effective date and company became the new parent of the former parent and group company then issued new common_stock to the various creditor constituencies as required by the plan on the effective date and pursuant to the plan company issued approximately c shares of common_stock to its creditors other than type creditors and employees in satisfaction of the type creditor claims company issued d shares of common_stock to a_trust the trust which qualified under g of the bankruptcy code the trust received its shares on date a date after the effective date after a contingency was resolved in its favor plr-125807-08 on date company’s former parent and securities firm executed an equity commitment agreement the equity commitment agreement that contemplated a rights offering in which holders of certain claims against the debtors would be offered the right to purchase on the effective date up to their pro_rata share of e shares of company common_stock at a purchase_price of dollar_figuref per share the equity commitment agreement provided for the purchase by securities firm of a number of shares of company common_stock equal to e less the number of shares of company common_stock purchased pursuant to a rights offering the rights offering securities firm in turn entered into a syndication agreement the syndication agreement with certain parties pursuant to which those parties were obligated to purchase their pro_rata share of company common_stock that securities firm was obligated to purchase pursuant to the equity commitment agreement no shares of company common_stock were acquired in the rights offering but some were acquired pursuant to the syndication agreement as described below as of the effective date and after the issuance of company common_stock to its creditors and the exercise of rights and obligations under the equity commitment agreement and syndication agreement described above company had g c e shares of common_stock outstanding company also issued warrants to acquire company common_stock to certain creditors at various strike prices shortly after the debtors’ emergence from bankruptcy six entities filed schedules 13d and 13g with the sec reporting ownership of company stock as of the effective date ownership of company common_stock as of the effective date facts related to the entities and their sec filings are set forth below for this purpose a 5-percent_shareholder generally means any person holding percent or more of the stock of a loss_corporation at any time during the testing_period see sec_382 and sec_1_382-2t entity a schedule 13d entity a filed a schedule 13d effective as of the effective date which reported that beneficial_ownership of h shares of company stock belonged to two entities for which entity a acted as investment adviser- entity a1 and entity a2 the entity a schedule 13d did not affirm the existence of a group within the meaning of d of the securities exchange act of the exchange act u s c sec_78a et seq entity a1 reported ownership of i shares of company stock which reflects a combination of the following company stock acquired by entity a1 directly in exchange for its debt in company a purchase by entity a1 of company stock pursuant to the syndication agreement warrants to purchase company stock that became exercisable on the effective date and expire on date but none of which have yet been exercised and shares that could have been but were not purchased pursuant to a collar arrangement entity a1’s reported ownership of i shares of plr-125807-08 company stock represents ownership of more than percent of company common_stock outstanding as of the effective date entity a2 reported ownership of j shares of company stock according to entity a’s schedule 13d entity a2 purchased j shares of company common_stock pursuant to the syndication agreement on the effective date entity a2’s reported ownership of j shares of company stock represents ownership of k percent less than percent of company common_stock outstanding as of the effective date entity b entity b certain investment funds managed by it and its owners filed a schedule 13g effective as of the effective date which reported collective ownership of l shares of company stock of the l shares m shares were reported as owned by entity b1 the entity b schedule 13g did not provide additional details regarding the reported share ownership but it did not affirm the existence of a group within the meaning of d of the exchange act through its due diligence procedures however company determined that the number of shares reported as owned by entity b1 on the schedule 13g reflected n shares of company common_stock and o warrants to acquire company common_stock the n shares actually owned represent ownership of more than percent of company common_stock outstanding as of the effective date entity c entity c certain investment funds managed by it and its owners filed a schedule 13g effective as of the effective date which reported collective ownership of p shares of company stock the entity c schedule 13g did not affirm the existence of a group within the meaning of d of the exchange act through its due diligence procedures company determined that entity c1 owned q of the shares reported as owned by entity c on the schedule 13g and that the remaining shares were owned by certain of entity c’s affiliated funds the shares owned by entity c1 represent ownership of more than percent of company common_stock outstanding as of the effective date entity d entity d and its owners filed a schedule 13g effective as of the effective date which reported collective ownership of r shares of company stock the entity d schedule 13g did not affirm the existence of a group within the meaning of d of the exchange act through its due diligence procedures company determined that entity d1 owned s of the shares reported as owned by entity d on the schedule 13g and that the remaining shares were owned by entity d2 the shares owned by entity d1 and entity d2 when viewed separately represent ownership of less than percent of company common_stock outstanding as of the effective date entity e entity e certain investment funds managed by it and its owners filed a schedule 13d effective as of the effective date which reported ownership of t shares of company stock by entity e1 and entity e2 investment funds advised by entity e or its affiliates the entity e schedule 13d did not affirm the existence of a group within the meaning of d of the exchange act according to entity e’s schedule 13d on the effective date entity e1 and entity e2 collectively acquired an additional u plr-125807-08 shares of company common_stock through the syndication agreement through its due diligence procedures company determined that entity e1 beneficially owned at least v shares which represents more than percent of company common_stock outstanding as of the effective date also through its due diligence procedures company determined that entity e2 beneficially owned at least w shares which represents less than percent of company common_stock outstanding as of the effective date entity f entity f certain investment funds managed by it and its affiliates and owners filed a schedule 13g effective as of the effective date which reported collective ownership of x shares of company stock the entity f schedule 13g did not affirm the existence of a group within the meaning of d of the exchange act according to entity f’s schedule 13g included in its reported share ownership are options to acquire y shares of company common_stock specifically entity f1 a domestic investment fund managed by an entity f affiliate owns z shares of company stock and options to acquire aa shares of company common_stock entity f2 an offshore investment fund managed by entity f owns bb shares of company common_stock and holds options to acquire cc shares of company common_stock after reducing their reported ownership by the number of options held and whether viewed separately or in the aggregate entity f1 and entity f2’s shares of company stock represent ownership of less than percent of company common_stock outstanding as of the effective date ownership of company common_stock after the effective date the above-named filers of schedules 13d and 13g made subsequent amendments and other filings with the sec that are not material for purposes of this letter_ruling certain other entities filed their initial schedules 13d and 13g with respect to company common_stock after the effective date type creditor trust the type creditor trust the trust filed a schedule 13d reporting ownership of d shares of company common_stock the d shares were issued to the trust on date and as of that date and after the issuance of shares to the trust company had dd shares outstanding the shares held by the trust represent ownership of more than percent of company common_stock outstanding as of date entity g entity g and its owner filed a schedule 13g reporting ownership as of date of ee shares of company common_stock by entity g1 a wholly-owned subsidiary of entity g and an investment adviser registered under the investment_company act of the shares reported as owned by entity g1 represent more these shares were placed in escrow pending regulatory approval of the transaction citing prop sec_1_468b-8 company treated entity e1 and entity e2 as the tax owner of their respective amount of shares acquired through the syndication agreement as of the effective date no ruling has been requested or given regarding the federal_income_tax treatment of this transaction plr-125807-08 than percent of company common_stock outstanding as of date according to the schedule 13g however no one person including entity g1 is the beneficial_owner of more than percent of company common_stock specifically according to item of the schedule 13g v arious persons have the right to receive or the power to direct the receipt of dividends from or the proceeds from the sale of company common_stock no one person’s interest in the company common_stock is more than percent of the total outstanding company common_stock the entity g1 schedule 13g did not affirm the existence of a group within the meaning of d of the exchange act entity h entity h filed a schedule 13g reporting ownership as of date of ff shares of company common_stock the shares reported as owned by entity h represent more than percent of company common_stock outstanding as of date according to the schedule 13g however the shares are not actually owned by entity h but by one or more open-end investment companies or other managed accounts which pursuant to investment management contracts are managed by entity h through its due diligence procedures company determined that approximately gg investment companies managed by entity h beneficially own the reported shares and that no single investment company’s ownership represents ownership of more than percent of company common_stock outstanding as of date the entity h schedule 13g did not affirm the existence of a group within the meaning of d of the exchange act company’s due diligence procedures company uses a stock surveillance company to help it identify persons who control large blocks of company common_stock the stock surveillance company uses a variety of techniques to identify persons holding large blocks of company common_stock including but not limited to i tracing large trades of company common_stock to the stock deposit corporation custodial accounts for which the stock surveillance company knows from past experience the identity of the persons who control those accounts ii direct contact with large institutional investors and iii a review of schedule 13f portfolio lists filed with the sec by institutional investors the stock surveillance company attempts to identify the persons who have voting authority on company common_stock regardless of whether such persons are the true or economic owners of the stock the information obtained by the stock surveillance company does not identify all of the owners of company common_stock and because the stock surveillance company makes certain assumptions regarding the identity of the persons who control the custodial accounts the information is not percent reliable additionally if persons desired to acquire company common_stock without being detected by the stock surveillance company they may be able to do so in addition to engaging a stock surveillance company company has one of its employees dedicated to tracking ownership of its common_stock and also has engaged a law firm to track schedule 13d 13g and other sec filings with respect to its common_stock finally ownership questionnaires are sent to the significant shareholders of plr-125807-08 company’s common_stock for purposes of including shareholder ownership information in company’s sec filings representations the following representations have been made with respect to this request for letter_ruling a company has had only one class common of stock outstanding since the effective date and its common_stock is publicly traded b company is a loss_corporation as defined in sec_382 c company emerged from protection under chapter of the u s bankruptcy code with a net_operating_loss carryforward d as a result of the implementation of the plan company’s emergence from protection under chapter of the u s bankruptcy code resulted in company experiencing an ownership_change within the meaning of sec_382 on the effective date e except as noted herein company has no knowledge of the ownership of percent or more of the outstanding company stock by specific fund clients of any investment advisers filing schedules 13d or 13g with respect to company stock the existence of any group of persons who have or had a formal or informal understanding amongst themselves to make a coordinated acquisition of company stock using investments made by or through any investment advisers filing schedules 13d or 13g with respect to company stock and their fund clients any sec filings affirming that any investment advisers’ fund clients filing schedules 13d or 13g with respect to company stock should be treated as a group an entity or individual through application of the attribution_rules of sec_318 as modified by sec_382 that own sec_5 percent or more by vote or value of company stock when such individual or entity’s direct ownership of company stock is combined with its ownership of company stock acquired by or through any investment advisers filing schedules 13d or 13g with respect to company stock and their fund clients or any activities performed by any investment advisers filing schedules 13d or 13g with respect to company stock that would be outside the scope of an investment adviser f company will continue to retain the same or a similar stock surveillance service as that described herein or will utilize such other surveillance service or methods as may become available that is reasonably expected to provide at least the same level of stock ownership information as would be available if instead company retained the service currently used rulings plr-125807-08 based solely on the information and representations set forth above we rule as follows a person who has the right to dividends and proceeds from the sale of stock economic ownership is the owner of company stock for sec_382 purposes economic owner thus an investment adviser that has the power to acquire hold vote and dispose_of the stock file schedules 13d or 13g with respect to company stock communicate with company management regarding company’s operations management or capital structure or communicate with adviser clients or prospective clients but does not have economic ownership of the stock is not the economic owner of the stock if the information reported on a schedule 13d or 13g does not establish that a person is the economic owner of percent or more of company stock within the meaning of sec_1_382-2 and sec_1_382-2t company can rely on the schedule and the absence of other schedules 13d and 13g to determine that no such person is the economic owner of percent or more of company stock unless company has actual knowledge that an owner of the stock is an economic owner of percent or more of company stock see sec_1_382-2t if company has actual knowledge that all or a portion of the holdings of company stock reported on a schedule 13d or 13g are not in fact stock for purposes of sec_382 company may disregard the schedule 13d or 13g characterization of the portion of such holdings that is not properly treated as stock for such purposes see sec_1_382-2 sec_1_382-4 and sec_1_382-2t for purposes of this ruling actual knowledge may come from the contents of a schedule 13d or 13g filing itself or from outside of such filing such as knowledge based on information about a person as a result of research and information requests made by company or its agents if an investment adviser files a schedule 13d or 13g that reports ownership on behalf of two or more economic owners of shares representing in the aggregate more than percent of company stock but does not affirm the existence of a group within the meaning of d of the exchange act and the economic owners do not individually file a schedule 13d or 13g that affirms the existence of a group company can rely on the absence of the filing of a schedule 13d or 13g by the economic owners to determine that the economic owners are not members of a group that constitutes an entity within the meaning of sec_1_382-3 unless company has actual knowledge that the economic owners constitute such an entity two or more economic owners of company stock will not constitute an entity within the meaning of sec_1_382-3 merely because a one or more directors or employees of the investment adviser are also directors and or employees of the economic owners or b the investment adviser has authority to undertake any of the following activities with respect to company stock owned by the economic owners plr-125807-08 i ii iii iv v vi voting the shares of company stock acquiring or disposing of the shares of stock including batch trading of shares of the stock or cross trading involving the stock using a common custodian to hold the stock filing schedules 13d or 13g with respect to the stock unless a schedule 13d or 13g filed with the sec states that the economic owners are acting in concert or otherwise engaged in a coordinated acquisition of shares of company stock communicating with company’s management regarding company operations management or capital structure adhering to an investment adviser’s general policies for voting_securities such as voting in favor of cumulative voting financially reasonable golden_parachutes one-share-one-vote management cash incentives and pre-emptive rights and voting against greenmail poison pills supermajority voting blank check preferred_stock which leaves certain terms open to the board_of director’s approval without requiring shareholder vote and super-dilutive stock_options which cause a higher than usual dilutive effect on a company’s stock or vii communications by an investment adviser with clients or prospective clients a relating to the employment of the investment adviser b explaining the investment adviser’s investment philosophy c reporting on the investment adviser’s investment performance d analyzing the relative investment potential of securities or e similar transactions company will not be deemed to know that any of the economic owners constitute an entity within the meaning of sec_1_382-3 merely by reason of knowing that the investment adviser and one or more of the economic owners have overlapping directors or employees or that an investment adviser has undertaken or has the authority to undertake one or more of the activities described in ruling above with respect to company stock owned by the economic owners caveats we express no opinion about the tax treatment of the transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings the rulings contained in this letter are based on facts and plr-125807-08 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in the support of the request for rulings verification of the information representations and other data may be required as part of the audit process procedural statements this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely ___________________________ gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
